Citation Nr: 1201833	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-43 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder and anxiety.  

2.  Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD) and calcified pleural plaques, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was afforded a Travel Board hearing in June 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  At the hearing, the Veteran submitted and waived initial RO consideration of evidence that was then associated with the record.  See 38 C.F.R. § 20.1304(c) (2011).

Also, at the Board hearing, the Veteran and his representative requested that the record be held open to allow for the submission of additional evidence.  See 38 C.F.R. § 20.709 (2011).  The record was held open and no evidence was submitted. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the RO has characterized the claim for service connection of a lung condition as one for COPD. A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As the record also discloses an assessment of calcified pleural plaques, the Board has re-characterized the claim.  Likewise, the Board has broadened the claim for PTSD to include other psychiatric disabilities raised by the record.


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that the Veteran incurred or aggravated COPD in service or that COPD is otherwise attributable thereto. 

2.  The competent and probative evidence is at least in equipoise that the Veteran has calcified pleural plaques attributable to service.



CONCLUSIONS OF LAW

1.  Service connection for COPD is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Service connection for calcified pleural plaques is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in July 2007 and February 2008.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the of his claimed disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  In furtherance of assisting him to substantiate his claim, VA requested private records on his behalf, but notably received a negative response to its request from Sharon Regional Health System.  As these records are unavailable, no further notice or development is necessary in this regard.  38 C.F.R. § 3.159(c)(1).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

A review of the record shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  However, not all SSA records must be sought, but rather only those that are relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  A review of the record clearly indicates that the Veteran is in receipt of such benefits for orthopedic problems.  See e.g. May 1998 medical evaluation from Dr. J.M.  Accordingly, the SSA records are not relevant to the present claim and no further development is necessary in this regard.  Id.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
For claims filed after June 9, 1998, such as the claim considered herein, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This is not a case where it is asserted that a service-connected disability caused the Veteran to use tobacco products after service.  See VAOPGCPREC 6-2003.  The Veteran has made no such assertion and the evidence of record makes no such suggestion.

On the other hand, service connection is not prohibited "for disability or death from a disease which is otherwise shown to have been incurred or aggravated in active military, naval, or air service."  38 U.S.C.A. § 1103(b).  The legislative history of 38 U.S.C.A. § 1103(b) shows the intent to permit claims where the claimed disability manifests while on active duty, even if the claim is based on tobacco use.  See 66 Fed. Reg. 18197 (April 6, 2001).  "Otherwise shown" means that the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or that the disability became manifest during service.  See 38 C.F.R. § 3.303(b) (2011).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for COPD as directly attributable to service.  He attributes this condition to exposure to asbestos aboard the USS Norris during his service as a Machinist's Mate.  See DD Form 214.  

A review of the Veteran's service treatment records discloses no complaints of COPD or any chronic lung disorder or any such diagnoses.  The service treatment records document a few complaints regarding the chest; however, these symptoms were attributed to the common cold.  

Upon separation, the Veteran's lungs and chest were normal upon clinical evaluation.  See October 1967 report of medical examination.  

In December 1968 the Veteran received a VA examination in regards to claims for conditions not involved in the present appeal.  Examination of the respiratory system showed no cough or expectoration.  The chest was clear to auscultation and percussion.  Breath sounds were normal and no rales were present.

In August 1998 the Veteran was afforded a VA general medical examination.  The examination report notes that the Veteran was then smoking 1 1/2 to 2 packs of cigarettes per day and reported a history of morning cough with occasional colored sputum and dyspnea on exertion.  Chest X-rays showed minimal atelectatic or fibrotic stranding at the left base.  Otherwise, the lungs were clear.  No lung disorder was formally assessed.  

Of record is a VA treatment note dated the day following the August 1998 VA examination.  This note documents that the Veteran was advised to return to the VA facility due to an apparent abnormality on chest X-ray.  COPD was apparently formally assessed at this time and the Veteran was advised on treatment thereof.  A history of 1 to 2 pack per day smoking was noted at this time.  

A December 2001 VA chest X-ray documents an impression of right lower lobe pneumonia.  Subsequent VA records note assessments of COPD and tobacco abuse.  

Of record is a May 2002 memorandum from the Department of Veterans affairs pertaining to asbestos exposure.  With respect to the Veteran's Navy Enlistment Classification (NEC) of a Machinist's Mate the memorandum noted that asbestos exposure was "probable."  

Of record is a July 2005 VA pulmonary function test report.  The report notes that the Veteran did not then take inhalers and that overall ventilatory function was normal, as indicated by the finding of a normal FEV1.  

In a February 2007 statement the Veteran related that while serving aboard ship he was exposed to asbestos on a daily basis.  He noted that he served as a Machinist mate and was always around asbestos and therefore believed that his COPD was caused by this exposure.  

Of record is a March 2007 VA X-ray report of the chest pertaining to a clinical history of wheezes in the upper lobes.  Findings showed mild scarring of the subsegmental atelectasis of the left lung base, but the lungs were otherwise clear and cardiomediastinal silhouette was grossly unremarkable.

In a March 2008 statement he related that he had first been diagnosed as having COPD sometime in 1999 or 2000.  He attributes this to asbestos exposure.
In October 2008 the Veteran was afforded a VA respiratory examination.  The report notes that the examiner reviewed the claims file in conjunction therewith, and notes the Veteran's reported history of asbestos exposure related to his work as a Machinist's Mate.  The Veteran related that there was asbestos around pipes and in the sleeping compartments during his time aboard ship.  The examiner noted that the Veteran was noted to have mild scarring or subsegmental atelectasis in the left lung base.  The Veteran complained of shortness of breath for at least eight years, with some cough and sputum production.  It was noted that the Veteran had smoked one pack of cigarettes for 40 years and continued to smoke at that time.  With respect to post-service history, the examiner noted that the Veteran worked in a steel mill and wore a protective mask in this capacity.  

Examination at this time, including chest x-ray, pulmonary function tests and CT scans, resulted in an impression of COPD secondary to smoking.  Also assessed, however, were calcified pleural plaques consistent with prior asbestos exposure.  In this regard, the examiner explained that because there were no significant fibrotic changes in the lungs and the diffusion capacity was normal, there was no evidence of asbestosis at this time.  The examiner felt that the Veteran needed to be followed carefully as this could change in the future.  

The Board acknowledges the Veteran's contentions that his COPD is attributable to asbestos exposure in service, which the Board finds very likely occurred.  Nevertheless, the Veteran, as a layperson, is certainly not competent to assess or determine the etiology of this complex condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's assertions in this regard have no probative value.  In any case, the Board has the responsibility to assess the credibility and weight to be given to the competent evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Thus, besides the Veteran's contentions, the evidence does not show that COPD manifested in service, or for many years thereafter.  Moreover, the competent and probative medical evidence of record, particularly the October 2008 VA examination attributes this condition to smoking, rather than asbestos exposure.  Accordingly, as there is no otherwise favorable evidence on this point, the evidence weighs against the claim and service connection for COPD must be denied.  Gilbert, supra.  

Nevertheless, the Board does note that the Veteran was probably exposed to asbestos, as outlined above, and recent VA examination resulted in an impression of calcified pleural plaques consistent with prior asbestos exposure, with no evidence of asbestosis.  However, the examiner felt that the Veteran needed to be medically followed for this issue.  Accordingly, as the Veteran was likely exposed to asbestos and calcified pleural plaques of the lungs have found to be consistent with asbestos exposure, service connection is warranted for calcified pleural plaques of the lungs.  Gilbert, supra.  


ORDER

Entitlement to service connection for COPD, to include as due to asbestos exposure, is denied. 

Entitlement to service connection for calcified pleural plaques, to include as due to asbestos exposure, is granted.  


REMAND

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In October 2008 the Veteran was afforded a VA psychiatric examination to address his claim for an acquired psychiatric disorder.  The examiner did not assess PTSD, but noted depression, recurrent, as well as associated alcohol dependence, in remission, and nicotine dependence and found that the Veteran's symptoms were less likely than not caused by or the result of any trauma during service.  The examiner did not address whether any diagnosed psychiatric disorder was attributable to service by any other means than the Veteran's reported trauma and the examiner did not address anxiety.  Notably, the Veteran has complained of anxiety and panic attacks in and ever since service.  See January 2009 letter from Veteran.  Accordingly, the Board finds that the examination was inadequate and that it must be returned.  38 C.F.R. § 4.2.

Furthermore, effective July 12, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39845 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010).

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Therefore, in readjudicating the matter on appeal, the agency of original jurisdiction should consider the applicability of the new regulations. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the, presence, nature and likely etiology of any diagnosed psychiatric disability, to include PTSD, depression and anxiety.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.
Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disability, if diagnosed, to include PTSD, depression and anxiety, is/are attributable to service.  

If PTSD is diagnosed, the examiner must specify what specific stressor was the basis of the diagnosis.  The examiner is asked to set forth every diagnosed psychiatric disability and address its etiology.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


